DISMISS and Opinion Filed March 29, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00318-CR

                           PATRICK BOUVIA KIMBLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01665-LN

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justices Bridges, and Partida-Kipness
                                   Opinion by Justice Bridges
       Patrick Bouvia Kimble appeals his conviction for murder. After finding appellant guilty,

the jury assessed punishment at forty years in prison. We affirmed appellant’s conviction on direct

appeal. Kimble v. State, No. 05-95-00841-CR, 1997 WL 275565, *1 (Tex. App.—Dallas 1997,

pet. ref’d). On March 14, 2019, appellant filed a pro se notice of appeal with this Court, stating

he was appealing the trial court's denial of his motion for judgment nunc pro tunc.

       An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696‒97 (Tex. Crim. App. 2008). When the appellate

court’s jurisdiction is not legally invoked, the court’s power to act “‘is as absent as if it did not

exist.’” Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996) (quoting Ex parte Caldwell,

383 S.W.3d 587, 589 (Tex. Crim. App. 1964)). Appellate courts may consider criminal appeals
only after final conviction or the entry of a narrow set of appealable interlocutory orders. TEX. R.

APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.).

       Here, appellant seeks to appeal the trial court’s denial of his motion for judgment nunc.

Because there is no rule or statutory or constitutional provision allowing such an appeal, we

conclude we lack jurisdiction. See Abbott, 271 S.W.3d at 697 (“In this case, we have not found

any rule or any statutory or constitutional provision that would authorize appellant’s appeal from

the trial court’s post-judgment order denying his time-credit motion.”).

       We dismiss this appeal.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47.2(b)
1900318F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 PATRICK BOUVIA KIMBLE, Appellant                 On Appeal from the 195th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00318-CR       V.                      Trial Court Cause No. F95-01665-LN.
                                                  Opinion delivered by Justice Bridges, Chief
 THE STATE OF TEXAS, Appellee                     Justice Burns and Justice Partida-Kipness
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 29, 2019




                                            –3–